Citation Nr: 1428884	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

There was no in-service injury or disease involving the Veteran's right shoulder and degenerative joint disease of the right shoulder did not manifest within one year of separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  

February 2007 VA treatment notes document the Veteran's first report of record of right shoulder symptoms.  A May 2007 VA treatment record documents that an x-ray study showed a small calcification in the right acromioclavicular joint.  October 1, 2009 VA x-ray notes document that his right shoulder examination on that date did not show significant changes from a March 1, 2007 study that showed a nonspecific 1.02 cm ossification of the right acromioclavicular joint with no other significant bones and joint abnormality.  November 2009 VA treatment notes document his reports of right shoulder pain and include a diagnosis of right shoulder tendinitis.  Later VA treatment notes, for example from March 2010, include a diagnosis of degenerative joint disease of the right shoulder.  The Board thus concludes that the Veteran has a current right shoulder disability, including arthritis.  

None of the treatment records, including records obtained from the Social Security Administration associated with his claim for Social Security disability benefits, provide any evidence beyond the Veteran's own reports to the RO as to an in-service injury or disease of his shoulder.  

VA received the Veteran's claim of entitlement to service connection for a right shoulder disability in September 2007.  In his January 2008 Notice of Disagreement (NOD), the Veteran contended that attached medical documentation supported his claim.  Submitted with that NOD were copies of service treatment notes, that were already associated with the claims file, documenting two injuries, one of his neck and one of his lower back.  

First, an April 1993 service treatment note documents that he complained of neck pain and pain in both shoulder blades.  He reported that the pain had been present for one day and was not caused by trauma.  He reported that he road to Frankfurt, Germany in a shuttle bus and the bus driver popped the clutch and slammed the brakes.  Objectively, he had full range of motion with pain.  Assessment was neck strain.  He was put on a three day profile of no lifting greater than ten pounds.  Although he reported other orthopedic symptoms during this time frame, such as symptoms involving his knee, there are no other reports of neck pain or pain of his shoulder blades.  

Second, an October 1997 service treatment note documents that he complained of lower back pain of five days duration.  He reported that he was carrying a fifty caliber weapon up to the motor pool when his back muscle gave out.  Assessment was middle lower back pain.  He was put on a profile of no running, marching, or jumping for ten days and no sit ups or lifting more than twenty pounds for three days.  

In his September 2009 VA Form 9, the Veteran stated that he injured his right shoulder twice during service.  He stated that he injured it the first time during a bus accident in Germany and the second time when he slipped and fell while carrying a Mark-19 to the arm room.  

The Veteran points to an accident while riding a bus in Germany, but the record that he submitted, and was already associated with the claims file when the RO issued its decision.  It shows that he had a neck strain following riding a shuttle bus in Frankfort Germany.  That record also shows that he suffered no trauma.  His characterization of the event as an "accident" is perhaps somewhat inaccurate as the record made at the time documents his own report of the driver popping the clutch and hitting the brakes hard.  At that time, he reported no "accident".

More importantly, his report was pain in his neck and both shoulder blades - part of his back, not his right shoulder.  The Veteran's recent characterization of the injury as of his right shoulder is inconsistent with the location of pain that he himself reported at the time and the assessment that he had neck strain.  The Board affords considerably more probative value to the service treatment records than to his recent characterization as to what injury he sustained.  This is because the report made during service was made contemporaneous to the event and not subject to the effects of time on memory as is his recent report.  The Board also affords the service treatment record more probative weight because he made the report in the context of seeking medical treatment, a context where he would have a compelling motivation to accurately report his symptoms so as to receive proper treatment and relief of those symptoms.  Finally, he was examined by medical personnel and they determined that he had neck strain. For the same reasons, the Board finds the service treatment record characterization of his injury following carrying a weapon to be more probative than his more recent report.  These service treatment records thus provide evidence against his claim because they tend to show that the injuries that he has characterized as of his right shoulder were not of his right shoulder.  

Additionally, service treatment records in general provide evidence against his claim.  This is because his service treatment records document that he diligently reported symptoms and injuries, including of his joints, but did not report right shoulder symptoms or injuries.  The numerous reports in the service treatment records are summarized in the following paragraph.  

There are several reports of ankle sprains.  For example, in March 1997 he reported that he was running, stepped in a pot hole, heard a pop, and suffered ankle pain.  May 1997 notes document that he had ankle pain and was on profile with a follow-up planned for three weeks.  September 1997 notes document essentially the same, that he had a healing ankle sprain, was on profile, and follow up was planned for three weeks.  He also reported injuries of his left great toe, foot, right elbow, eye, left hand, knee, hip following a trip and fall, and a contusion of the right pelvic region.  In addition there are reports of dizziness, headache symptoms, and chest pain.  These, along with the reports of a low back injury and neck/shoulder blades pain tend to show that the Veteran sought treatment for a wide variety of symptoms and injuries.  If he had a right shoulder injury, or suffered any right shoulder symptoms, including following the injury when carrying a weapon and the symptoms following the shuttle bus trip, it is reasonable to expect that he would have reported those injuries and/or symptoms, given that he reported the other injuries and symptoms.  The diligent reporting of the above injuries and symptoms without mention of his right shoulder is evidence against his claim because it tends to show that he had no injury or symptom of his right shoulder during service.  The Board finds that his reports of sustaining shoulder injuries during service are not accurate.  

Additionally, the reports at the time of his separation from active service weigh against his claim.  In an August 2000 report of medical history for the purpose of separation from active service, the Veteran endorsed that he either then had or previously had swollen or painful joints, broken bones, foot trouble, "trick" or locked knee, and arthritis, rheumatism, or bursitis, but he endorsed that he did not then have nor had he previously had painful or "trick" shoulder or elbow.  

The Board recognizes that he did have an elbow injury during service and, therefore, if this were the only report on that document, the Board would perhaps afford it minimal weight.  However, a physician's summary and elaboration of the data is included in that document.  This summary and elaboration of the data lists that he had bursitis of his right elbow in 1998, broken left great toe and right fifth digit, surgery of the left knee in 1994, swollen, painful bilateral ankle, that he wore bilateral ankle brace and had ankle surgery in September 2009 and March 2000, as well as that he was a sleepwalker, wore glasses, had sinusitis and hay fever, used tobacco, had been advised to reduce alcohol intake, and had trouble sleeping.  Given this list, the Board does afford the medical history report considerable probative weight against his claim because it tends to show that he had no injury or disease involving his right shoulder during service.  

Simply stated, the Veteran's own prior statement to health care providers has provided some evidence against his own current claims. 

The associated report of medical examination documents normal clinical evaluations of his upper extremities.  This also is evidence against his claim because it tends to show that he had no right shoulder problems when he separated from active service.  

It is also noted that there is no evidence of arthritis manifesting within one year of separation from service.  Therefore, the presumptive provisions for chronic diseases manifesting in an applicable period of time are not for application.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307, 3.309(a) (2013).  

After considering the Veteran's assertions of two in-service right shoulder injuries and weighing those assertions against the service treatment records just described, as well as some of the Veteran's own prior statements, the Board concludes that the preponderance of evidence is against a finding that the in-service element of service connection is met in this case.  The appeal must therefore be denied.  There is no reasonable doubt to be resolves as to his issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in September 2007.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Records from the Veteran's disability claim with the SSA were associated with the claims file in 2010, following the SSA's decision on his claim alleging onset of disability in February 2010.  Most of those records consist of VA treatment records.  Those records were in the RO's possession when they certified the appeal to the Board in November 2012.  The RO last issued an adjudicative document, a Statement of the Case (SOC), in September 2009, which was prior to receipt of those records and prior to receipt of VA treatment records.  The SSA records, including the VA treatment records dated after September 2009 are not pertinent to the question of whether the Veteran had an in-service injury or disease involving his right shoulder and therefore are not pertinent to this claim.  The records, at most, contain a diagnosis of right shoulder tendinitis and arthritis of the right shoulder, but the Board here makes no finding contrary to such diagnosis but rather agrees that he has a current right shoulder disability.  

Here the Board provides examples of the evidence in those records:  October 2009 VA x-ray notes document that his right shoulder examination on that date had not significant changes from a March 1, 2007 study that showed a nonspecific 1.02 cm ossification of the right acromioclavicular joint region with no other significant bones and joint abnormality.  November 2009 VA treatment notes document his reports of right shoulder pain and including a diagnosis of right shoulder tendinitis.  An April 2010 VA treatment note includes a diagnosis of degenerative joint disease of the right acromioclavicular joint with a comment that the Veteran had a 6 year history of right shoulder pain.  These records also document his continued report that he injured his right shoulder originally during active service.  For example, May 2010 VA treatment records document his report that he initially injured his right shoulder in a car accident in Germany and that he injured it a second time while carrying a Mark 19, stepped in a hole and was placed on two week profile.  Those records provide no more than what was already provided earlier - that he has a present right shoulder disability (which is not in dispute) and asserts that he hurt his shoulder during service in Germany and while carrying a weapon.  

The RO denied his claim on several bases, one of which was that he had no in-service injury involving his shoulder.  Here, the Board also finds that this element of service connection is not met.  As such, the records received by the RO after it issued the SOC are not pertinent to the claim as the claim fails because the in-service element is not met.  There is no due process deficiency here as the evidence received after the SOC was issued did not go to the in-service element, one of the reasons for the RO's denial.  There is thus no reason to delay adjudication of this appeal on the basis of these records. 

VA has not provided an examination in this case.  VA has no duty to do so because the no evidence establishes an in-service event, injury or disease related to his right shoulder disability or manifestation of arthritis of the right shoulder within an applicable presumptive period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's own prior statements support such a finding.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Entitlement to service connection for a right shoulder disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


